                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    FAYETTEVILLE DIVISION


MARIA C. CAMACHO                                                                                      PLAINTIFF


         v.                                         Civil No. 19-5126


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                   DEFENDANT


                                        MEMORANDUM OPINION

         Plaintiff, Maria C. Camacho, brings this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her application for a period of disability and

disability insurance benefits (DIB) under Title II of the Social Security Act. (Doc. 1). The

Defendant filed an Answer to Plaintiff's action on September 12, 2019, asserting that the

findings of the Commissioner were supported by substantial evidence and were conclusive.

(Doc. 11). On October 16, 2019, Plaintiff filed a motion for remand for consideration of new

and material evidence. (Doc. 17).

         On October 30, 2019, the Commissioner, having changed positions, filed an

unopposed motion requesting that Plaintiff's case be remanded pursuant to "sentence four" of

section 405(g) in order to conduct further administrative proceedings. (Doc. 19).




1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.




                                                            1
       The exclusive methods by which a district court may remand a social security case to

the Commissioner are set forth in "sentence four" and "sentence six" of 42 U.S.C. § 405(g).

A remand pursuant to "sentence six" is limited to two situations: where the Commissioner

requests a remand before answering the complaint, or where the court orders the

Commissioner to consider new, material evidence that was for good cause not presented

before the agency. The fourth sentence of the statute provides that "[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing." 42 U.S.C. § 405(g); Shalala v. Schaefer, 509 U.S. 292,

296, 113 S.Ct. 2625 (1993).

       Here, the Court finds remand for the purpose of the ALJ to further evaluate the

evidence appropriate.

       Based on the foregoing, the Court finds remand appropriate and grants the

Commissioner's unopposed motion to remand this case to the Commissioner for further

administrative action pursuant to "sentence four" of section 405(g). Plaintiff’s motion for

remand for consideration of new and material evidence shall be denied as moot.

       DATED this 5th day of November 2019.




                                    /s/ Erin L. Wiedemann
                                    HON. ERIN L. WIEDEMANN
                                    UNITED STATES MAGISTRATE JUDGE




                                             2
